DETAILED ACTION

Response to Amendment
The Amendment filed 12/22/2021 has been entered. Claims 2-4 and 6-21 remain pending in the application. Claims 1 and 5 were cancelled. 

Specification
The abstract of the disclosure is objected to because the abstract is over 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 21, 6, 9, 12 and 14 are objected to because of the following informalities:  
Regarding claims 21, 6, 9, 12 and 14, all of “the first tooth”, “the second tooth” and “the third tooth” should be “the leading beveled first tooth”, “the beveled second tooth” and “the unbeveled third tooth” for clarity. For similar issue in claim 9 the “teeth are” should be “the leading beveled first tooth, the beveled second tooth and the unbeveled third tooth are”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear if the applicant is trying to claim a particular combination of feed rate, speed and teeth number (i.e. a special structure arrangement for the saw blade) for the drop distance in claim 21, or does this formula work for any saw that includes those variables.   A potential infringer may have a blade that is identical (same first drop distance, diameter and number of teeth) to Applicant’s, but he could argue it is for a different feed rate and thus not infringe.  Accordingly, it is not clear what structure is actually being inferred here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 8-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prentice (US 1771722).
Regarding claim 21, Prentice teaches a circular saw blade (see Figure 3) comprising:

a plurality of repeating sets of teeth (the teeth of 5, 6, 7, 2, 3 and 4 is considered as one set, the blade in Figure 3 includes two sets, therefore considered to meet the plurality requirement) coupled to the periphery of the circular body, each set of teeth including
a leading beveled first tooth (5) having a first rake face facing an adjacent first gullet (gullet between 5 and 4) in the rotational cutting direction, a first lateral face adjacent the first side face of the circular body (see Figure 2), a second lateral face adjacent the second side face of the circular body (see Figure 2), and a first top face extending across the first tooth from a first top edge of the first lateral face of the first tooth to a second top edge of the second lateral face of the first tooth (see Figure 2), the first top face intersecting the first rake face at a first cutting edge (top face of tooth 5 in Figure 2), 
a beveled second tooth (6) following the first tooth in a direction opposite the rotational cutting direction, the second tooth having a second rake face facing an adjacent second gullet in the rotational cutting direction (between 5 and 6, see Figure 2), a first lateral face adjacent the first side face of the circular body, a second lateral face adjacent the second side face of the circular body (see Figure 2), and a second top face extending across the second tooth from a first top edge of the first lateral face of the second tooth to a second top edge of the second lateral face of the second tooth (see Figure 2), the second top face intersecting the second rake face at a second cutting edge (top face of tooth 6, see Figure 2), 

wherein, in each set of teeth, (i) the first top face of the first tooth is beveled radially inward toward the second side face of the body at a first bevel angle relative to a line perpendicular to the body (see Figure 2), such that the second top edge of the first tooth is disposed closer to the center point than the first top edge of the first tooth, (ii) the second top face of the second tooth is beveled radially inward toward the first side face of the body at a second bevel angle relative to a line perpendicular to the body (see Figure 3), such that the first top edge of the second tooth is disposed closer to the center point than the second top edge of the second tooth (see Figure 3), and (iii) the third top face of the third tooth is unbeveled, such that the first top edge of the third tooth and the second top edge of the third tooth are disposed at the same distance from the center point (see Figures 2-3), and wherein the second top edge of the second tooth is disposed radially inward toward the central opening from the first top edge of the first tooth by a first drop distance (see Figure 1).
Regarding claim 8, Prentice teaches the first drop distance is calculated according to the equation d=f/(w x t) where d is the first drop distance, w is the rated rotational speed of the 
Regarding claim 9, Prentice teaches the first and second top edges of each unbeveled tooth are disposed radially inward toward the central opening (see Figure 2) from the first top edge of each first beveled tooth by a second drop distance (distance of teeth 7 to the horizontal line in Figure 1).
Regarding claim 10, Prentice teaches the second drop distance is greater than the first drop distance (see Figure 1).
Regarding claim 12, Prentice teaches the teeth are spaced at a variable tooth pitch (see Figure 1).
Regarding claim 13, Prentice teaches the variable tooth pitch comprises at least three different tooth pitches (the different pitches of teeth 5, 6, 7 and 2, see annotated figure 3 below).
Regarding claim 14, Prentice teaches each first beveled tooth is spaced from an adjacent second beveled tooth in the cutting direction by a first angular distance (from teeth 5 to teeth 6), each second beveled tooth is spaced from an adjacent unbeveled tooth in the cutting direction by a second angular distance (from teeth 6 to teeth 7) that is greater than the first angular distance, and each unbeveled tooth is spaced from an adjacent first beveled tooth in the cutting direction by a third angular distance (from teeth 7 to the next teeth 5, which is space by teeth 2, 3 and 4) that is greater than the second angular distance (therefore consider greater than the second angular distance, see annotated Figure 3).

    PNG
    media_image1.png
    576
    637
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US 1771722) in view of Brutscher 355’ (US 20170120355 A1).
Regarding claims 2, 3 and 6, Prentice further teaches each rake face is disposed at a rake angle relative to a radial line extending from the center point and intersecting the cutting edge of that tooth, a relief angle relative to a tangent line to the periphery at eh cutting edge of that tooth and the first and the second bevel angles (see Figures 1-3).

Brutscher 355’ teaches a circular saw with a rake angle between approximately 18° and approximately 25° (at least 16 degrees within the range meets the claimed limitation, paragraph 0047), a relief angle is between approximately 6° and approximately 10° (at least 9 degrees within the range meets the claimed limitation, paragraph 0047) and the same first and second bevel angle of approximately 10° and approximately 20° (paragraph 0047).
Furthermore, with respect to the specific rake/relief/bevel angle, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to modify Prentice to have the rake/relief/ bevel angle value, as taught by Brutscher 355’, in order to cut the desired kerf shape for the end user, and since all of these angles are known results-effective variables. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US 1771722) in view of Nishio (US 20070227331 A1).
Regarding claim 4, Prentice further teaches each first lateral face is disposed linearly relative to the first side face of the body, and each second lateral face is disposed linearly to the second side face of the body.
a first lateral angle relative to the first side face of the body, and each second lateral face is disposed at a second lateral angle relative to the second side face of the body.
Nishio teaches a saw with each first lateral face is disposed at a first lateral angle relative to the first side face of the body, and each second lateral face is disposed at a second lateral angle relative to the second side face of the body (left and right lateral angle side of C1 (angle created by s1 and s2), see Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of Prentice to change the vertical side face into the angled lateral face, as taught by Nishio, in order to reduce vibration during operation (paragraph 0004-0005 of Nishio).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US 1771722).
Regarding claim 7, Prentice teaches the first drop distance (see Figure 1).
Prentice fails to teach the first drop distance is between approximately 0.025 mm and 0.075 mm.
Furthermore, with respect to the specific first drop distance, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A.  Drop distance between teeth is a known results-effective variable that is influence by the feed rate and the hardness of the workpiece being cut.  Therefore, it would 
Regarding claim 11, Prentice teaches 	the second drop distance is more than the first drop distance (see Figure 1 of Prentice).
Prentice fails to teach twice more. 
Furthermore, with respect to the specific second drop distance, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to modify Prentice to have the specific drop distance set forth in the claims for the same reasons set forth in claim 10.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US 1771722) in view of Brutscher 694’ (US 20120192694 A1).
Regarding claim 15, Prentice teaches all elements of the current invention as set forth in claim 1 stated above.
Prentice fails to teach a first set of fully enclosed, arcuate inner body slots, each having a first midpoint and defined in the body between the central opening and the periphery, and a plurality of fully enclosed, arcuate outer body slots, each having a second midpoint and defined in the body between the inner body slots and the periphery, wherein each first midpoint is spaced a first radial distance from the center point and each second midpoint is spaced a second radial distance from the center point that is greater than the first radial distance, with 
Brutscher 694’ teaches a saw blade (see Figure 1) including a first set of fully enclosed, arcuate inner body slots (20), each having a first midpoint and defined in the body between the central opening and the periphery (see Figure 5C), and a plurality of fully enclosed, arcuate outer body slots (22), each having a second midpoint and defined in the body between the inner body slots and the periphery (See Figure 5C), wherein each first midpoint is spaced a first radial distance (R1) from the center point and each second midpoint is spaced a second radial distance (R2) from the center point that is greater than the first radial distance (see Figure 5C), with each first midpoint generally radially aligned with one of the second midpoints to form a pair of aligned body slots (see Figure 5C).
It would have been obvious to one of ordinary skill in the art to modify the device of Prentice to add the inner and outer slots, as taught by Brutscher 694’, in order to reduce modal frequencies during operation (paragraph 0002 and 0021 of Brutscher 694’). 
Regarding claim 17, modified Prentice further teaches the pairs of aligned body slots comprise four pairs of aligned body slots with their midpoints equally angularly spaced by 90° (as modified in claim 15, four sets of slots was added since the blade of Prentice is divided in for sections, see Figure 3 of Prentice).
Regarding claim 18, modified Prentice further teaches each of the outer body slots has a pair of arcuate end sections and an undulating section between the arcuate end sections (as modified in claim 15, see Figure 5C of Brutscher).
Regarding claim 19, modified Prentice further teaches the first and second body slots are configured to provide one or zero modal frequencies in an operating frequency range of the saw blade (as modified in claim 15, zero modal frequencies, abstract of Brutscher).
Regarding claim 20, modified Prentice further teaches a tension region (examiner notes that tension region is not an extra structure added to the saw (see paragraph 0009, 0011 and 0041), the tension region appear to refer to the zone between the inner and outer slots) defined in the body disposed between the first set of body slots and the second set of body slots (as modified in claim 15, because the inner and outer slots of the modified device is in the same arrangement as the claimed invention, the modified device of Prentice is considered to define the same type of tension region).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US 1771722) in view of Brutscher 694’ (US 20120192694 A1) and Asada (US 20040016125 A1).
Regarding claims 15-16, Prentice teaches all elements of the current invention as set forth in claim 1 stated above.
Prentice fails to teach a first set of fully enclosed, arcuate inner body slots, each having a first midpoint and defined in the body between the central opening and the periphery, and a plurality of fully enclosed, arcuate outer body slots, each having a second midpoint and defined in the body between the inner body slots and the periphery, wherein each first midpoint is spaced a first radial distance from the center point and each second midpoint is spaced a second radial distance from the center point that is greater than the first radial distance, with each first midpoint generally radially aligned with one of the second midpoints to form a pair of 
Brutscher 694’ teaches a saw blade (see Figure 1) including a first set of fully enclosed, arcuate inner body slots (20), each having a first midpoint and defined in the body between the central opening and the periphery (see Figure 5C), and a plurality of fully enclosed, arcuate outer body slots (22), each having a second midpoint and defined in the body between the inner body slots and the periphery (See Figure 5C), wherein each first midpoint is spaced a first radial distance (R1) from the center point and each second midpoint is spaced a second radial distance (R2) from the center point that is greater than the first radial distance (see Figure 5C), with each first midpoint generally radially aligned with one of the second midpoints to form a pair of aligned body slots (see Figure 5C).
Asada teaches a saw blade with three section of blade segment (see Figure 1), and corresponding structure for each section. 
It would have been obvious to one of ordinary skill in the art to try modify the device of Prentice to add another set of teeth 5, 6, 7, 2, 3 and 4 to the blade, as taught by Asada, in an attempt to reduce wear on each individual tooth, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp.
It also would have been obvious to one of ordinary skill in the art to modify the device of Prentice to add the inner and outer slots teach each section of the blade, as taught by Brutscher 694’, in order to reduce modal frequencies during operation (paragraph 0002 and 0021 of Brutscher 694’). The resulting device of modified Prentice teaches the pairs of aligned body .

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the parameter of claim 8 is clear. Examiner notes that it is unclear if the applicant is trying to claim a particular combination of feed rate, speed and teeth number (i.e. a special structure arrangement for the saw blade) for the drop distance in claim 21, or does this formula work for any saw that includes those variables.   A potential infringer may have a blade that is identical (same first drop distance, diameter and number of teeth) to Applicant’s, but he could argue it is for a different feed rate and thus not infringe.  Accordingly, it is not clear what structure is actually being inferred here (examiner notes that rotational speed of the blade is not a structure of the blade).
In response to applicant's argument that Prentice fail to teach repeating set of teeth. The examiner disagrees. The examiner notes one set of teeth is considered as the combination of tooth 5, 6, 7, 2, 3 and 4 (the sum of group A and B), therefore the next repeating set would also have a new tooth 5 as the lead (which is the same leading teeth 5 as the first set). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/14/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724